DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26, 28-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing (US 2014/0266902) in view of Ouyang (US 2016/0308563).
As to claim 21, Kamgaing discloses a microelectronic package (see at least figure 2B), comprising: a package substrate 202; an antenna 208 within the package substrate 202, wherein the antenna 208 is to transmit or receive wireless communications with a frequency greater than 24 gigahertz (GHz) (see paragraphs [0020]); and a die 210 physically coupled with the package substrate 202 within the microelectronic package, wherein the die 210 includes circuitry related to transmission or reception of a wireless communication (see the legend “Transceiver 210 in figure 2B).  Kamgaing fails to disclose a first antenna and a second antenna within the package substrate, wherein the first antenna and the second antenna are to transmit or receive wireless communications with a frequency greater than 24 gigahertz (GHz), wherein the package substrate includes a plurality of conductive layers in a dielectric material, the first antenna is in a first layer of the plurality of conductive layers, the second antenna is in a second layer of the plurality of layers, the first layer is not coplanar with the second layer, and the first antenna and the second antenna are aligned with respect to each other.  Ouyang discloses a first antenna 40’ (see at least figures 9-11) and a second antenna 40’ within a package substrate 120 (see paragraph [0053] which discloses “substrate 120”, see also paragraph [0055] which discloses “a system-in-package structure”), wherein the first antenna 40’ and the second antenna 40’ are to transmit or receive wireless communications with a frequency greater than 24 gigahertz (GHz) (see paragraphs [0003], [0022], [0049]), wherein the package substrate 120 includes a plurality of conductive layers 118 in a dielectric material (see paragraph [0053]), the first antenna 40’ is in a first layer 118 of the plurality of conductive layers 118, the second antenna 40’ is in a second layer 118 of the plurality of layers 118 (see figures 11-12 which disclose an upper layer 118 and a lower layer 118), the first layer 118 is not coplanar with the second layer 118 (see figures 11-12 which disclose an upper layer 118 and a lower layer 118), and the first antenna 40’ and the second antenna 40’ are aligned with respect to each other (see figures 11-12).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ouyang to Kamgaing, in order to provide better communication coverage by using beam steering operation (as suggested by Ouyang at paragraph [0006]).
As to claim 22, the combination of Kamgaing and Ouyang discloses the first antenna 40’ and the second antenna 40’ are to transmit or receive wireless communications with a millimeter-wave frequency (see Kamgaing, paragraph [0018]; Ouyang, paragraphs [0011], [0037]).
As to claim 23, the combination of Kamgaing and Ouyang discloses a plurality of antennas 40’ arranged in rows and columns through the plurality of layers 118 (see Ouyang, figures 9-10). 
As to claim 24, the combination of Kamgaing and Ouyang discloses the first antenna 40’ is a conductive element in the first layer 118 of the plurality of layers 118 in the package substrate 120 (see Ouyang, figures 10-12).
As to claim 25, Kamgaing discloses the circuitry related to transmission or reception of a wireless communication is transceiver circuitry (see the legend “Transceiver 210 in figure 2B). 
As to claim 26, Kamgaing discloses the microelectronic package comprises a fifth generation (5G) package architecture for use with 5G communications (see paragraph [0052]).
As to claim 28, the combination of Kamgaing and Ouyang discloses the antennas are completely encapsulated within the package substrate 202 (see Kamgaing, figure 2B).
As to claim 29, the combination of Kamgaing and Ouyang discloses the first antenna is at least partially exposed at a surface of the package substrate (see Kamgaing, figure 2B; paragraph [0029]; Ouyang, figure 10).
As to claim 30, Kamgaing discloses the microelectronic package is communicatively coupled with a processor 604 (see figure 6, paragraphs [0049]-[0050]) of a mobile device 600 (see paragraph [0054]).
As to claim 31, Kamgaing discloses an electronic device 600 (see figure 6, paragraph [0054]), comprising: a printed circuit board (PCB) 602; a processor 604 coupled with the PCB 602; a touchscreen display (see legend “touchscreen display” in figure 6, paragraph [0051]) and a camera (see legend “camera” in figure 6, paragraph [0051]) communicatively coupled with the processor 604; and a microelectronic package 606, 608 (see paragraph [0050] which discloses that communication chip 606 and antenna 608 may form a single-package; see also figure 2B) coupled with the PCB 602 and communicatively coupled with the processor 604, wherein the microelectronic package includes: a package substrate 202 (see figure 2B); an antenna 208 completely encapsulated by the package substrate 202 (see figures 2B, 4; paragraphs [0029], [0038]), wherein the antenna 208 is to transmit or receive wireless communications with a millimeter wave frequency (see paragraph [0018]); and a die 210 physically coupled with the package substrate 202, wherein the die includes transceiver circuitry that is communicatively coupled with the antenna 208 (see legend “Transceiver 210” in figure 2B).  
Kamgaing fails to disclose the antenna comprises a plurality of antenna elements arranged in rows and columns in a plurality of conductive layers of the package substrate and mutually aligned through the plurality of conductive layers.  Ouyang discloses the antenna comprises a plurality of antenna elements 40’ arranged in rows and columns in a plurality of conductive layers 118 of a package substrate 120 and mutually aligned through the plurality of conductive layers 118 (see figure 9-11). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ouyang to Kamgaing, in order to provide better communication coverage by using beam steering operation (as suggested by Ouyang at paragraph [0006]).
As to claim 32, Kamgaing discloses the antenna is a first antenna 208a, and wherein the microelectronic package further includes a second antenna 208b encapsulated by the package substrate 202 (see figures 2B, 4; paragraphs [0029], [0038]).
As to claim 33, Kamgaing discloses the first antenna and second antenna are elements of an antenna array (see paragraph [0025]).
As to claim 34, the combination of Kamgaing and Ouyang discloses each antenna element is a conductive element in a layer of the package substrate 202 (see Kamgaing, paragraphs [0029], [0042]; Ouyang, figures 10-12).
 As to claim 35, Kamgaing discloses the microelectronic package comprises a fifth generation (5G) package architecture for use with 5G communications (see paragraph [0052]).
As to claim 37, Kamgaing discloses a microelectronic package (see at least figure 2B), comprising: a package substrate 202 that includes a first antenna 208a and a second antenna 208b within the package substrate 202 (see figures 2B, 4; paragraphs [0029], [0038]), wherein the first 208a and second antennas 208b are to send or receive wireless signals with a frequency greater than 24 gigahertz (GHz) (see paragraph [0020]), and wherein at least one of the first antenna 208a and the second antenna 208b is fully encapsulated by the package substrate 202 (see figures 2B, 4; paragraphs [0029], [0038]); and a transceiver die 210 coupled with the package substrate 202 within the microelectronic package, wherein the transceiver die 210 is communicatively coupled with the first antenna 208a and the second antenna 208b through the package substrate 202 (see paragraph [0030]).  
Kamgaing fails to disclose the first antenna and the second antenna are in separate layers in the package substrate, the first antenna is aligned with respect to the second antenna.  Ouyang discloses a first antenna 40’ and a second antenna 40’ are in separate layers 118 in a package substrate 120, the first antenna 40’ is aligned with respect to the second antenna 40’ (see figures 10-12; paragraphs [0053], [0055]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ouyang to Kamgaing, in order to provide better communication coverage by using beam steering operation (as suggested by Ouyang at paragraph [0006]).
As to claim 38, Kamgaing discloses the first antenna 208 is a conductive element in a layer of the package substrate 202 (see paragraphs [0029], [0042]).
As to claim 39, Kamgaing discloses the first antenna and second antenna are elements of an antenna array (see paragraph [0025]).
As to claim 40, Kamgaing discloses the microelectronic package 606, 608 (see paragraph [0050] which discloses that communication chip 606 and antenna 608 may form a single-package; see also figure 2B) is communicatively coupled with a touchscreen display (see legend “touchscreen display” in figure 6, paragraph [0051]).
Claims 27, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing (US 2014/0266902) in view of Ouyang as applied to claims 21, 31 above and further in view of Khorram (US 2005/0095747).
As to claims 27, 36, Kamgaing fails to disclose a redistribution package coupled to the die.  Khorram discloses a redistribution package 108 (see figure 5) coupled to between a die 102 and a substrate 116.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Khorram to Kamgaing, in order to provide a better mounting of the transceiver die 210 and flexible interconnections between solder balls at the opposite sides of the redistribution package at locations as desired by the users (as suggested by Khorram at paragraph [0037]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646